Citation Nr: 1518873	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  09-44 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss disability.  

2.  Entitlement to service connection tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1972 to March 1975.  

This matter comes to the Board of Veterans' Appeals (Board) from a September 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran's November 2009 VA Form 9 requested a hearing before the Board at a local RO (Travel Board hearing).  In January 2010, the Veteran reiterated his request for a Travel Board hearing.  In April 2010, the RO notified the Veteran and his representative that a Travel Board hearing was scheduled for June 2010.  However, prior to the scheduled Travel Board hearing, the Veteran and his representative each submitted June 2010 statements requesting to cancel the hearing.  Therefore, the Board finds his previous hearing request to be withdrawn.  38 C.F.R. § 20.704(e) (2014).  

This matter was previously remanded by the Board in June 2014.  As discussed below, the Board finds there has been substantial compliance with prior remand directives, such that an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).  

The Veteran submitted a December 2014 statement which was construed as a motion for reconsideration of the June 2014 Board decision; however, a January 2015 ruling by the Board which dismissed the motion noted that the June 2014 Board decision was a remand and, therefore, was not a final decision subject to reconsideration.  See 38 C.F.R. § 20.1100(b) (2014); see also Conary v. Derwinski, 3 Vet. App. 109, 112 (1992) (a "decision" is defined as the resolution of all questions of law and fact that affect the provision of benefits.).  


FINDINGS OF FACT

1.  The Veteran's current right ear hearing loss did not have onset during active service, was not caused by an event, disease, or injury during active service, and did not manifest to a compensable degree within one year of active service.  

2.  The Veteran's tinnitus did not have onset during active service, was not caused by an event, disease, or injury during active service, and did not manifest to a compensable degree within one year of active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).  

2.  2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. § 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The RO provided the required notice regarding the Veteran's service connection claim within a June 2007 notice letter.  

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, VA treatment records, private treatment records, and lay statements, and associated all such records with the claims file.  

The Veteran was initially afforded a VA audiology examination in August 2007.  In June 2014, the Board found the August 2007 VA examination to be inadequate and remanded the appeal in order to obtain a supplemental VA opinion regarding the etiology of the Veteran's right ear hearing loss and tinnitus which contained a proper rationale and which addressed the lay and private medical evidence of record.  Following the Board remand, VA obtained an August 2014 addendum opinion which properly addressed all remand directives.  Given this, the Board finds there has been substantial compliance with the requested development, such that further remand is not required.  See Stegall, 11 Vet. App. 268; see also Dyment, 13 Vet. App. 141.  Moreover, the Board finds that, when considered in conjunction, the August 2007 VA examination and August 2014 addendum opinion are adequate to decide the Veteran's claims on appeal.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

Neither the Veteran nor his representative has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claims and, therefore, appellate review may proceed without prejudice to the Veteran.  


II.  Service Connection - Right Ear Hearing Loss/Tinnitus

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, including organic diseases of the nervous system such as sensorineural hearing loss and tinnitus, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl, 21 Vet. App. 120; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran contends that he was exposed to loud noise during active service, specifically from firing an M 60 machine gun, and that such exposure led to the onset of his bilateral hearing loss and tinnitus.  The Board initially notes that the September 2007 RO decision on appeal granted service connection for the Veteran's left ear hearing loss, and that specific issue is not before the Board on appeal.  

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2014).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  Id.  

The absence of in-service evidence of a hearing loss disability during service is not fatal to the Veteran's service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  

The Veteran's service treatment records are negative for complaints, treatment, or diagnosis of hearing loss or tinnitus.  An audiologic examination conducted at service enlistment in September 1971 documents a normal clinical evaluation of the Veteran's right ear and puretone testing results which do not qualify as a hearing loss disability as defined by VA regulation.  See 38 C.F.R. § 3.385.  An audiologic examination at service discharge in January 1975 also documents a normal clinical evaluation of the Veteran's right ear and puretone testing results which do qualify as a hearing loss disability as defined by VA regulation.  See id.  The Veteran reported hearing loss within a report of medical history at service enlistment, but denied hearing loss at service discharge.  

The Veteran was first afforded a VA audiological examination in August 2007.  The examiner reviewed the Veteran's claims file and obtained a history from the Veteran.  The Veteran reported noticing gradual hearing loss in 1987 and tinnitus about 15 years before, both of which he attributed to his noise exposure during active service.  Additionally, he reported post-service occupational noise exposure as a process operator at an oil refinery for the past 8 years and stated that he worked in a pet food factory prior to that time; he also reported recreational noise exposure, including occasional hunting.  

Audiometric testing at the August 2007 VA examination contained results indicating right ear hearing loss consistent with VA regulation.  See 38 C.F.R. § 3.385.  Indeed, following the examination, the VA examiner diagnosed the Veteran with current right ear hearing loss and constant subjective tinnitus.  However, the examiner stated that the Veteran's hearing was normal in his right ear upon entrance to active service and upon discharge from active service and concluded that the Veteran's change in hearing after discharge was not due to military noise exposure and was most likely due to occupational noise exposure.  The VA examiner further opined that the Veteran's tinnitus was not due to military noise exposure.  The examiner stated that the Veteran reported his tinnitus began about 15 years before, which was 17 years following service discharge.  He also stated that if the Veteran's tinnitus were due to noise exposure during active service, he would have noticed it while in service.  

As discussed above, the June 2014 Board remand found the August 2007 VA examination to be inadequate and remanded the Veteran's claims in order to obtain a supplemental VA opinion regarding the etiology of the Veteran's right ear hearing loss and tinnitus which contained a proper rationale and which also addressed the lay and private medical evidence of record.  

In particular, the Veteran and his spouse have submitted statements which report that the Veteran experienced ringing in his ears and hearing loss during active service, specifically after machine gun training, although they each reported that the ringing would resolve after a few days.  

The Veteran has also submitted private medical evidence which documents right ear hearing loss as early as August 1999.  Notably, a March 2008 private medical opinion states that "[g]iven the nature and degree of [the Veteran's] hearing loss and the history of excessive noise exposure," his hearing loss and tinnitus "could at least in part" be due to noise exposure during active service.  

Therefore, in August 2014, VA obtained an addendum medical opinion, which was rendered by the original August 2007 examiner.  After a review of the claims file, the examiner opined that it was less likely than not that the Veteran's right ear hearing loss and tinnitus had onset during active service or were otherwise etiologically related to his active service, to include noise exposure.  The examiner stated that there was no change in the Veteran's right ear hearing from entrance to separation and no right ear hearing loss or tinnitus was evident during active service.  

Regarding the Veteran's hearing loss, the examiner noted that delayed onset hearing loss secondary to noise exposure has not been clinically, scientifically proven to occur, according to a study by the Institute of Medicine; therefore, she opined that the Veteran's current right ear hearing loss was less likely due to military noise exposure.  The examiner also noted the March 2008 private medical opinion which stated that the Veteran's hearing loss and tinnitus could, at least in part, be attributed to noise exposure during active service; however, the examiner stated that the private opinion may have been different if it was based upon a review of the Veteran's service treatment records, which showed that his right ear hearing was within normal limits at separation.  Finally, the examiner noted the Veteran's significant history of occupational noise exposure after military service; she noted that his hearing was tested in August 1999 and continued to decrease over the following years; therefore, it was most likely that the Veteran's right ear hearing loss was due to occupational noise exposure.  

Regarding the Veteran's tinnitus, the examiner noted the Veteran's report that his tinnitus first started 17 years after active service, and that it was highly unlikely for tinnitus to start so long after active service if it was due to active service.  The examiner stated that it is common for anyone to experience temporary tinnitus after exposure to loud sounds, such as what was reported by the Veteran and his spouse during his active service.  She noted that there are several different causes of tinnitus, such as noise exposure, head trauma, genetics, heredity, and medications.  The examiner even stated that if the Veteran's tinnitus was permanent, instead of temporary, after a specific incident of acoustic trauma during active service, then she would be more apt to opine in the Veteran's favor, but since his tinnitus was temporary, she was unable to opine that his current, constant tinnitus that started 17 years after the service was due to military noise exposure.  

After consideration of the evidence of record, the Board finds that the preponderance of the evidence weighs against the Veteran's claims of entitlement to service connection for right ear hearing loss and tinnitus.  

First, the Board notes that there is no competent evidence that the Veteran's current right ear hearing loss or current tinnitus first manifested to a compensable degree during active service or within one year of service discharge; therefore, the regulations regarding presumptive service connection for chronic diseases are inapplicable.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

The Board has considered the March 2008 private medical opinion that the Veteran's hearing loss and tinnitus "could at least in part" be due to noise exposure during active service; however, the Board finds that the opinion, stated in speculative terms, is of little probative value.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (explaining that medical evidence which merely indicates that an alleged disorder may be related to service is too speculative to establish the presence any such relationship).  

The most probative evidence regarding whether the Veteran's current right ear hearing loss and tinnitus are related to his noise exposure during active service is the August 2014 VA addendum opinion.  The August 2014 examiner's opinion that the Veteran's right ear hearing loss and tinnitus were less likely than not related to his active service, to include noise exposure, was well-supported by reasoning and reference to medical studies, and was based on review of the relevant medical history, physical examination, and the history provided by the Veteran.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

Regarding the Veteran's lay statements, the Board acknowledges that he and his spouse are competent to report observable symptoms, such as hearing difficulty and ringing ears.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Charles v. Principi, 16 Vet. App. 370, 374 (2002).  However, the Veteran and his spouse are not competent to diagnose hearing loss according to VA regulations, to include whether it was manifested to a compensable degree during active service or within the year subsequent to service discharge.  In certain unique instances, lay testimony may be competent to establish medical diagnosis or etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, the diagnosis of a hearing disability for VA purposes is based on objective audiometric testing and is not simply determined based on mere personal observation by a layperson.  38 C.F.R. § 3.385.  Thus, the question of whether the Veteran had a right ear hearing disability for VA purposes does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge in the field of audiology, including audiometric testing.  Likewise, the question of whether the Veteran's currently diagnosed right ear hearing loss disability is related to his active service is a complex question which requires medical expertise that neither the Veteran nor his spouse possess.  See Jandreau, 492 F.3d at 1376-77.  Therefore, to the extent that the lay evidence of record asserts an etiological relationship between the Veteran's current right ear hearing loss and active service, such statements are afforded little probative value.  

Regarding the lay statements of the Veteran and his spouse concerning his tinnitus, the Board is mindful that they are competent to report such symptoms.  However, it is significant that both the Veteran and his spouse reported that the tinnitus which the Veteran experienced during service, such as following firearm training, was described as temporary ringing in the ears which resolved thereafter.  Moreover, the Veteran has reported that his current tinnitus began in approximately 1992, or 17 years after service discharge.  Therefore, the Veteran has not claimed that his symptoms of tinnitus have been continuous since service discharge, and service connection is not warranted for continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker, 708 F.3d 1331.  

In conclusion, the most probative, competent evidence weighs against the Veteran's claims.  As the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for right ear hearing loss and tinnitus, there is no reasonable doubt to be resolved in this case, and the claims must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for right ear hearing loss disability is denied.  

Service connection for tinnitus is denied.  



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


